DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claims 1-20 uniquely identify the distinct features of an intent recognition model creation from randomized intent vector proximities. 
The closest prior art made of record is Liu et el. (US 20150317302 A1) in combination with Rosenberg (US 20180204184 A1).
The cited reference (Liu) teaches wherein aspects of the present invention provide a technique to validate the transfer of intents or entities between existing natural language model domains (hereafter "domain" or "NLU") using click logs, a knowledge graph, or both. At least two different types of transfers are possible. Intents from a first domain may be transferred to a second domain. Alternatively or additionally, entities from the second domain may be transferred to an existing intent in the first domain. Either way, additional intent/entity pairs can be generated and validated. Before the new intent/entity pair is added to a domain, aspects of the present invention validate that the intent or entity is transferable between domains. Validation techniques that are consistent with aspects of the invention can use a knowledge graph, search query click logs, or both to validate a transfer of intents or entities from one domain to another. 
The cited reference (Rosenberg) teaches wherein systems and methods are for enabling a group of individuals, each using an individual computing device, to collaboratively answer questions in real time as a unified swarm-based intelligence. The collaboration system comprises a plurality of computing devices, each of the devices being used by an individual user, each of the computing devices enabling its user to contribute to the emerging real-time group-wise intent. A collaboration server is disclosed that moderates the closed-loop system, enabling convergence upon a unified group intent. In some embodiments the group is divided into sub-groups, wherein each sub-group responds to a different sub-factor of a main prompt.
The cited references fails to disclose encoding, by the processor, sample text into a sample intent vector comprising a multi-dimensional matrix wherein each word of the sample text corresponds to a dimensional vector; generating, by the processor, a Gaussian noise vector based upon the sample intent vector, the Gaussian noise vector comprising a sequence of data elements representing a Gaussian noise distribution relative to respective data elements that form the sample intent vector; configuring, by the processor, long short-term memory (LSTM) parameters of a LSTM model; parallel processing, by the processor, the sample intent vector and the Gaussian noise vector using the LSTM model to generate a set of candidate intent vectors; determining, by the processor, a measurement of a vector distance and confidence level of a candidate intent vector, of the set of candidate intent vectors, relative to the sample intent vector; validating, by the processor, the candidate intent vector as valid using filter-based processing, wherein the candidate intent vector is considered valid upon meeting or exceeding a threshold level of confidence and the candidate intent vector is close to the sample intent vector in multidimensional intent vector space; and in response to validating the candidate intent vector as valid, assigning the candidate intent vector as a final IRM vector by adding the candidate intent vector to the intent recognition model. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677